Per Curiam.
The allegations of error in this case are (1) That a writ of review was not the proper remedy; and (2) that even though the writ was a proper one, the record did not show such a state of facts as under the law would entitle the plaintiffs to any relief.
Without passing on the first proposition, we are satisfied that under the law as announced by a long line of recent decisions on the subject of street assessments, the judgment in this case was correct. It will, therefore, be affirmed.